Dismissed and Memorandum Opinion filed May 10, 2012.




                                            In The

                         Fourteenth Court of Appeals
                                       ____________

                                    NO. 14-11-01071-CV
                                      ____________

                         LINDA LEE BRUEGGEBORS, Appellant

                                              V.

                      RICHARD PAUL BRUEGGEBORS, Appellee


                          On Appeal from the 310th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 1983-28363


                        MEMORANDUM                    OPINION

          This is an attempted appeal from an order signed October 27, 2011. Appellant's
notice of appeal was filed December 8, 2011.

          The notice of appeal must be filed within thirty days after the judgment is signed
when appellant has not filed a timely motion for new trial, motion to modify the judgment,
motion to reinstate, or request for findings of fact and conclusion of law. See Tex. R. App.
P. 26.1
       Appellant's notice of appeal was not filed timely. A motion for extension of time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal beyond
the time allowed by rule 26.1, but within the fifteen-day grace period provided by Rule
26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (1997) (construing the predecessor to Rule 26). Appellant's notice of appeal was
filed within the fifteen-day period provided by rule 26.3. However, the appellant must
offer a reasonable explanation for failing to file the notice of appeal in a timely manner.
See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18; Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App. -- Houston [14th
Dist.] 1998, no pet.).

       On April 19, 2012, this court issued an order stating that the appeal would be
dismissed unless appellant filed within 10 days a motion reasonably explaining failing to
file the notice of appeal in a timely manner. See Tex. R. App. P. 42.3(a). Appellant filed
no response.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                             2